         Case 3:20-cv-00710-MMD-WGC Document 24 Filed 03/23/21 Page 1 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 KEVIN RICHARDSON,                                       Case No.: 3:20-cv-00710-MMD-WGC

 4          Plaintiff                                                       Order

 5 v.

 6 UNITED STATES ATTORNEY, USA,

 7          Defendant

 8

 9         Plaintiff is an inmate in the custody of the Nevada Department of Corrections (NDOC),

10 housed at Northern Nevada Correctional Center (NNCC). On December 21, 2020, he filed what

11 he titled a "criminal complaint." The complaint was not accompanied by an application to

12 proceed in forma pauperis (IFP) or the $402 filing fee (consisting of the $350 filing fee and $52

13 administrative fee).

14         The Local Rules of Practice for the District of Nevada provide: “Any person who is

15 unable to prepay the fees in a civil case may apply to the court for authority to proceed in forma

16 pauperis (IFP). The application must be made on the form provided by the court and must

17 include a financial affidavit disclosing the applicant’s income, assets, and liabilities.” LSR 1-1.

18         When a prisoner seeks to proceed without prepaying the filing fee, in addition to filing

19 the affidavit, the prisoner is required to submit a certified copy of the trust fund account

20 statement (or institutional equivalent) for the six-month period immediately preceding the filing

21 of the complaint. The statement must be obtained from the appropriate official at the prison or

22 detention facility where the prisoner is or was confined. 28 U.S.C. § 1915(a)(2).

23
         Case 3:20-cv-00710-MMD-WGC Document 24 Filed 03/23/21 Page 2 of 3




 1         When a prisoner brings an action IFP, the prisoner is still required to pay the full amount

 2 of the filing fee. The court is required to assess, and when funds exist, collect an initial partial

 3 payment of 20 percent of the greater of: (A) the average monthly deposits in the prisoner’s

 4 account or (B) the average monthly balance in the prisoner’s account for the six-month period

 5 immediately preceding the filing of the complaint. Thereafter, whenever the prisoner’s account

 6 exceeds $10, the prisoner must make monthly payments of 20 percent of the preceding month’s

 7 income credited to the prisoners account until the filing fees are paid. The funds are to be

 8 forwarded by the agency having custody of the prisoner. 28 U.S.C. § 1915(b)(1), (2).

 9         The filing fee is $402, consisting of the $350 filing fee and a $52 administrative fee. If an

10 inmate does not qualify for IFP status, he must pay the full $402 filing fee. If the inmate

11 qualifies for IFP status, the $52 administrative fee is waived, and the inmate will only pay the

12 $350 filing fee over time.

13         Once Plaintiff has filed his completed IFP application and financial certificate or paid the

14 filing fee, the court will screen the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) or 28 U.S.C.

15 § 1915A, or both. Both require dismissal of a complaint, or any portion thereof, that is frivolous

16 or malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief

17 against a defendant who is immune from such relief. If the complaint is dismissed on screening,

18 there will be no refund of the filing fee, and an inmate proceeding IFP is still required to pay the

19 $350 filing fee over time.

20         The court notes that Plaintiff has titled his action as a "criminal complaint"; however, an

21 individual may not institute a private criminal proceeding in federal court. Criminal proceedings

22 are initiated by the government, usually through the United States Attorney's Office. Under the

23 Fifth Amendment, except in certain military cases, no person shall be held to answer for a crime



                                                      2
          Case 3:20-cv-00710-MMD-WGC Document 24 Filed 03/23/21 Page 3 of 3




 1 unless it is on presentment or indictment of a grand jury, and discretion whether to bring charges

 2 lies with the appropriate federal or state prosecuting authority.

 3          Even if the court construed this as a civil complaint, as it stands, it is nonsensical and

 4 frivolous.

 5          In an abundance of caution, the court will allow Plaintiff 30 days to attempt to file an

 6 amended civil complaint (IF he files a completed IFP application or pays the $402 filing fee).

 7          Plaintiff is cautioned that even if this action is dismissed, he will still be required to pay

 8 the filing fee ($350 if granted IFP status, or $402 if not granted IFP status).

 9                                             CONCLUSION

10          The Clerk shall SEND Plaintiff a copy of the instructions and application to proceed IFP

11 for an inmate as well as the form civil rights complaint for an inmate. Plaintiff has 30 days from

12 the date of this Order to either file his completed IFP application and financial certificate or pay

13 the full $402 filing fee, and file an amended civil complaint, OR advise the court that he does not

14 intend to proceed further with this action.

15          If Plaintiff fails to timely comply with this Order, his action may be dismissed.

16          In addition, Plaintiff's other pending motions (ECF Nos. 5, 6, 7, 9, and 10) are DENIED

17 without prejudice. 1

18 IT IS SO ORDERED.

19 Dated: March 23, 2021

20                                                              _________________________________
                                                                William G. Cobb
21                                                              United States Magistrate Judge

22

23   1
      The court notes that Plaintiff filed a notice of appeal (ECF No. 12); however, the appeal was
     dismissed for lack of jurisdiction (ECF No. 21).

                                                       3
